

Exhibit 10.3(d)


FIRST AMENDMENT TO
CENTURY TELEPHONE ENTERPRISES, INC.
NOW CENTURYTEL, INC.
SUPPLEMENTAL DEFINED BENEFIT PLAN




This First Amendment to the CenturyTel, Inc. Supplemental Defined Benefit Plan
("Plan") is effective November 17, 2005.


WHEREAS, Article XVI permits the Board to amend the Plan; and


WHEREAS, the name of the Plan needs to be changed to reflect the change of the
corporate name from Century Telephone Enterprises, Inc. to CenturyTel, Inc.; and


WHEREAS, at its meeting on November 17, 2005, the Board approved a
recommendation from the Compensation Committee that the Plan be amended to
transfer each active Participant's accrued benefit to the CenturyTel, Inc.
Retirement Plan under the QSERP concept and to grant inactive participants the
option to: (i) terminate participation in the Plan by paying to the Participant
the present value of his or her accrued benefit in cash (without tax
assistance), or (ii) retain his or her benefits in the Plan, which will be made
compliant with Code Section 409A; and


WHEREAS, the executive officers of the Company were authorized and directed by
the Board to prepare and execute the Amendments to the various Plans and Trusts
and to take all such other actions as they deem necessary and proper to carry
out the recommendations approved in the resolutions.


NOW, THEREFORE, the Plan is amended effective November 17, 2005 as follows:
 
I.


Delete the name "Century Telephone Enterprises, Inc." each place that it appears
in the Plan and insert in its place "CenturyTel, Inc.".


II.
 
Amend Section 4.01 to read as follows:
 
4.01  The monthly retirement benefit payable to a Participant on his Normal
Retirement Date shall be the excess, if any, of the sum of the amounts
determined pursuant to Sections 6.1(a)(i) and 6.1(a)(ii) of the CenturyTel, Inc.
Retirement Plan, computed without taking into account the limitation contained
in Sections 2.14(d) and 5.7 thereof, over the amount so determined taking into
account such limitations, less the amount determined pursuant to Section
6.1(a)(iii) of the CenturyTel, Inc Retirement Plan.
 
III.
 
Add new Section 11.04 to read as follows:
 
11.04  Notwithstanding any other provision of the Plan, each inactive
Participant as of November 17, 2005 shall have the following options, which he
must exercise no later than December 15, 2005, so that a cash payment (if
elected) can be distributed to the Participant prior to 2006:
 
Option 1:  Receive a single sum payment in 2005 of the Actuarial Equivalent
present value of the Participant’s accrued benefit under the Plan, or
 
Option 2:  Retain the Participant’s accrued benefit under the Plan, as amended
to comply with Code Section 409A.
 
IN WITNESS WHEREOF, CenturyTel has executed this Amendment on this 29th day of
December, 2005.
 


 

 
CENTURYTEL, INC.
 
By: /s/ R. Stewart Ewing, Jr.
R. Stewart Ewing, Jr.,
 
Executive Vice-President and
Chief Financial Officer



 